EXHIBIT 10.7

NONQUALIFIED STOCK OPTION AGREEMENT

 

Pursuant to the

UNITED FIRE & CASUALTY COMPANY, INC.

NONQUALIFIED EMPLOYEE STOCK OPTION PLAN

 

THIS AGREEMENT is dated this _______ day of __________ , 20__ , between United
Fire & Casualty Company, Inc. (the “Company”) and _________________ (the
“Optionee”).

 

WHEREAS, the Optionee is now an employee of the Company and the Company desires
to afford the Optionee the opportunity to acquire stock ownership in the Company
so that the Optionee may have a direct proprietary interest in the Company’s
success; and

 

WHEREAS, the Company has approved the United Fire & Casualty Company, Inc.
Nonqualified Employee Stock Option Plan (the “Plan”) pursuant to which the
Company may, from time to time, enter into stock option agreements with certain
of its eligible employees, as therein defined (“Eligible Employees”);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby mutually covenant
and agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company hereby grants to the Optionee during the period commencing on the date
of this Agreement and ending on the earlier of the applicable date specified in
Paragraph 4 or the date which is ten (10) years from the date of this Agreement
(the “Option Period”) Nonqualified Stock Options to purchase from the Company,
at a price of $ per share, up to but not exceeding in the aggregate shares of
the Company’s Common Stock (“Stock”), such number being subject to adjustment as
provided in the Plan.

 

2. Exercise of Option. Subject to such other limitations as may be provided by
the Board (as defined in the Plan), the Option granted in Paragraph 1 of this
Agreement may be exercised as follows:

 

(a) The aggregate number of shares of Stock optioned by this Agreement shall be
divided into installments, and may be purchased according to the following
schedule:

 

(i) The first installment shall be in an amount equal to twenty percent (20%) of
the Shares optioned hereunder, and shall be exercisable, in whole or in part,
commencing one (1) year from the date of this Agreement;

 

(ii) The second installment shall be in an amount equal to twenty percent (20%)
of the Shares optioned hereunder, and shall be exercisable, in whole or in part,
commencing two (2) years from the date of this Agreement;

 

(iii) The third installment shall be in an amount equal to twenty percent (20%)
of the Shares optioned hereunder, and shall be exercisable, in whole or in part,
commencing three (3) years from the date of this Agreement;

 

(iv) The fourth installment shall be in an amount equal to twenty percent (20%)
of the Shares optioned hereunder, and shall be exercisable, in whole or in part,
commencing four (4) years from the date of this Agreement;

 

(v) The fifth installment shall be in an amount equal to twenty percent (20%) of
the Shares optioned hereunder, and shall be exercisable, in whole or in part,
commencing five (5) years from the date of this Agreement;

 

 

Any of the above installments may be accelerated as provided in Section 5 of the
Plan.

 

--------------------------------------------------------------------------------



 

(b) To the extent not exercised, installments shall accumulate (“Accrued
Installments”) and be exercisable by the Optionee, in whole or in part, in any
subsequent year included in the Option Period but not later than the expiration
of the Option Period.

 

(c) In no event shall any Option granted hereby be exercisable for a fractional
share.

 

(d) From time to time, in its discretion, the Board may offer the Optionee the
right to cancel any Options granted hereunder in exchange for such consideration
as the Board shall determine.

 

3. Method of Exercising Option and Payment of Option Price. The Option hereby
granted shall be exercised by the Optionee by delivering to the Secretary of the
Company, from time to time, on any business day (the “Exercise Date”), a signed,
written notice (the “Notice”) specifying: (i) the Optionee’s election to
exercise such Option, (ii) the number of shares the Optionee then desires to
purchase, and (iii) the day, which shall be not less than 10 nor more than 30
days from the date of such Notice, on which such shares will be purchased (the
“Purchase Date”). The purchase price for the shares shall be paid on the
Purchase Date in cash, certified check, bank draft, or postal money order to the
order of the Company for an amount in United States Dollars equal to the option
price for the number of shares specified in the Notice (the “Total Option
Price”).

 

4. Termination of Options. The Options granted hereby shall terminate and be of
no force or effect upon the expiration of ten (10) years from the date of this
Agreement unless terminated prior to such time under any of the following
circumstances:

 

(a) Termination of Employment. If Optionee’s employment is terminated for
reasons other than death, disability or retirement, the Options granted hereby
shall terminate and become unexercisable as of the earlier of: (i) the
expiration of the applicable Option Period, or (ii) 30 days after the
termination of employment occurs, provided however, that the Company may, in its
discretion, extend said date up to and including a date one year following such
termination of employment.

 

(b) Retirement. If Optionee’s employment is terminated due to the Optionee’s
normal retirement from the Company the Options granted hereby shall terminate
and become unexercisable as of the earlier of: (i) the expiration of the
applicable Option Period, or (ii) one (1) year after the date of Optionee’s
retirement.

 

(c) Disability. If Optionee’s employment is terminated due to the Optionee
becoming disabled, the Options granted hereby shall terminate and become
unexercisable as of the earlier of: (i) the expiration of the applicable Option
Period, or (ii) the first anniversary of the date of the termination of
employment by reason of disability.

 

(d) Death. If Optionee’s employment is terminated due to Optionee’s death, the
Options granted hereby shall terminate and become unexercisable as of the
earlier of: (i) the expiration of the applicable Option Period, or (ii) the
first anniversary of the date of death of such Optionee. Any Accrued
Installments of a deceased Optionee may be exercised prior to their expiration
by (and only by) the person or persons to whom the Optionee’s Option right shall
pass by will or by the laws of descent and distribution, if applicable, subject,
however, to all of the terms and conditions of the Plan and this Agreement.

 

(e) Recapitalization; Merger and Consolidation. If the shares of the Company’s
Stock as a whole are increased, decreased, or changed into or exchanged for a
different number or kind of shares or securities of the Company, whether through
merger, consolidation, reorganization, recapitalization, reclassification, stock
dividend, stock split, combination of shares, exchange of shares, change in
corporate structure, or the like, an appropriate and proportionate adjustment
shall be made in the number and kinds of shares of Stock subject to this
Agreement and in number, kinds, and per share exercise price of shares subject
to unexercised Options or portions thereof granted prior to such change. Any
such adjustment in an outstanding Option, however, shall be made without a
change in the total price applicable to the unexercised portion of the Option,
but with a corresponding adjustment in the price for each share of stock covered
by the Option. No fractional shares shall be issued as a result of any such
adjustment.

 

--------------------------------------------------------------------------------



If the Company or the Stockholders of the Company enter into an agreement to
dispose of all or substantially all of the assets or capital stock of the
Company by means of a sale, merger, consolidation, reorganization, liquidation,
or otherwise, all installments under this Option Agreement shall become
immediately exercisable with respect to the full number of shares subject to
this Option Agreement, and the Options granted hereby shall terminate and become
unexercisable unless exercised during the period commencing as of the later of
the date of execution of such agreement, or six (6) months after the date the
Option is granted, and ending as of the earlier of the Option Expiration Date,
or the date on which the disposition of assets or capital stock contemplated by
the agreement is consummated.

 

Notwithstanding the foregoing, in the event that any such agreement shall be
terminated without consummating the disposition of said stock or assets:

 

(i) any unexercised non-vested installments that had become exercisable soley by
reason of the provisions of this Subsection 4(e) shall again become non-vested
and unexercisable as of said termination of such agreement, and

 

(ii) the exercise of any option that had become exercisable solely by reason of
this Subsection 4(e) shall be deemed ineffective and such installments shall
again become non-vested and unexercisable as of said termination of such
agreement.

 

Notwithstanding the foregoing provisions, the Board (or the Committee, if so
authorized by the Board) may, at its election and subject to the approval of the
corporation purchasing or acquiring the stock or assets of the Company (the
“surviving corporation”), arrange for the Optionee to receive upon surrender of
Optionee’s Option a new option covering shares of the surviving corporation in
the same proportion, at an equivalent option price and subject to the same terms
and conditions as the old Option. For purposes of the preceding sentence, the
excess of the aggregate fair market value of the shares subject to such new
option immediately after consummation of such disposition of stock or assets
over the aggregate option price of such shares of the surviving corporation
shall not be more than the excess of the aggregate fair market value of all
shares subject to the old Option immediately before consummation of such
disposition of stock and assets over the aggregate Option Price of such shares
of the Company, and the new option shall not give the Optionee additional
benefits which such Optionee did not have under the old Option or deprive the
Optionee of benefits which the Optionee had under the old Option. If such
substitution of options is effectuated, the Optionee’s rights under the old
Option shall thereupon terminate.

 

Any determination made by the Board with respect to any matter referred to in
this Paragraph 4 shall be final and conclusive on all persons affected thereby.
Employment by the Company shall be deemed to include employment of the Optionee
by, and to continue during any period in which the Optionee is in the employ of,
any subsidiary.

 

5. Optionee. Whenever the word Optionee is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, personal representative, or beneficiary to whom this
Option may be transferred by will or by the laws of descent and distribution,
the word Optionee shall be deemed to include such person.

 

6. Assignability. Except as otherwise provided herein, the Option is not
transferable by the Optionee otherwise than by will or the laws of descent and
distribution and is exercisable during the Optionee’s lifetime only by the
Optionee. No assignment or transfer of this Option, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
except by will or the laws of descent and distribution, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon any attempt to assign or transfer this Option the same shall terminate and
be of no force or effect.

 

7. Rights as a Stockholder. The Optionee shall not be deemed for any purpose to
be a stockholder of the Company with respect to the shares represented by this
Option except with respect to shares as to which this Option has been exercised,
payment and issue has been made as herein provided, and the Optionee’s name has
been entered as a stockholder of record on the books of the Company.

 

--------------------------------------------------------------------------------



8. The Company’s Rights. The existence of this Option shall not affect in any
way the right of power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock of the Company or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

9. Preemption by Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issuance
of shares to the Optionee, any law, regulation, or requirements of any
governmental authority having appropriate jurisdiction shall require either the
Company or the Optionee to take any action prior to or in connection with the
shares of Stock then to be issued, sold, or repurchased, the issue, sale, or
repurchase of such shares of Stock shall be deferred until such action shall
have been taken.

 

10. Resolution of Disputes. Any dispute or disagreement that shall arise under,
or as a result of, or pursuant to, this Agreement shall be determined by the
Board in its absolute and uncontrolled discretion, and any such determination or
any other determination by the Board under or pursuant to this Agreement shall
be final, binding, and conclusive on all persons affected thereby.

 

11. Amendments. The Board shall have the right, in its absolute and uncontrolled
discretion, to alter or amend this Agreement, from time to time, in any manner,
for the purpose of promoting the objectives of the Plan, but only if all
agreements granting options to purchase shares of the Company’s Stock pursuant
to the Plan that are in effect and not wholly exercised at the time of such
alteration or amendment shall also be similarly altered or amended with
substantially the same effect, and any alteration or amendment of this Agreement
by the Board shall, upon adoption thereof by the Board, become and be binding
and conclusive on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. The Company shall give
written notice to the Optionee of any such alteration or amendment of this
Agreement by the Board as promptly as practical after the adoption thereof. The
foregoing shall not restrict the ability of the Optionee and the Company by
mutual consent to alter or amend this Agreement in any manner that is consistent
with the Plan and approved by the Board. The Optionee and the Company agree that
this Agreement shall be subject to any provision necessary to assure compliance
with federal and state securities laws.

 

12. Notice. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Company at United Fire &
Casualty Company, Inc. 118 Second Avenue S.E. Cedar Rapids, IA 52401 or at such
other address as the Company, by notice to the Optionee, may designate in
writing from time to time; to the Optionee, at his or her address as shown on
the records of the Company, or at such other address as the Optionee, by notice
to the Secretary of the Company, may designate in writing from time to time.

 

13. Tax Withholding. The Company shall have the right to deduct from any payment
hereunder any federal, state, local, or employment taxes that it deems are
required by law to be withheld. At the request of the Optionee, or as required
by law, such sums as may be required for the payment of any estimated or accrued
income tax liability may be withheld and paid over to the governmental entity
entitled to receive the same.

 

14. Fractional Shares. Any fractional shares concerning this Option shall be
eliminated at the time of exercise by rounding down for fractions of less than
one half (1/2) and rounding up for fractions of equal to or more that one half
(1/2). No cash settlements shall be made with respect to fractional shares
eliminated by rounding.

 

15. Governing Law. All matters relating to this Agreement shall be governed by
the laws of the state of Iowa, without regard to the principles of the conflicts
of laws, except to the extent preempted by the laws of the United States.

 

16. Construction. This Agreement has been entered into in accordance with the
terms of the Plan, and wherever a conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control. All of
the terms and conditions of the Plan are incorporated herein by reference.

 

--------------------------------------------------------------------------------



17. Qualified Nature of Agreement. This Agreement is intended to be an agreement
concerning a stock option arrangement that is not qualified under Section 422 of
the Code (as defined in the Plan), and this Agreement shall be so construed.

 

18. General. The Company shall at all times during the term of the Option
reserve and keep available such number of shares of Stock as will be sufficient
to satisfy the requirements herein, shall pay all original issue and transfer
taxes with respect to the issue and transfer of shares pursuant hereto and all
other fees and expenses necessarily incurred by the Company in connection
herewith, and will from time to time use its best efforts to comply with all
laws and regulations that, in the opinion of counsel for the Company, shall be
applicable thereto. This Agreement shall not be deemed to limit or restrict the
right of the Company to terminate the Optionee’s employment relationship at any
time, for any reason, for or without cause.

 

19. Regulatory Compliance. No Stock shall be issued hereunder until the Company
has received all necessary regulatory approvals and has taken all necessary
steps to assure compliance with federal and state securities laws or has
determined to its satisfaction and the satisfaction of its counsel that an
exemption from the requirements of the federal and applicable state securities
laws are available.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has signed this Agreement as of the
date first above written.

 

UNITED FIRE & CASUALTY COMPANY, INC.

OPTIONEE

 

 

 

By:___________________________________

_____________________________________

 

 

 

 